DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claims filed on July 08, 2022 have been entered. Claims 1, 4-7, 9, 12-15, 17, 20-23, and 25-29 are still pending in this application with claims 1, 9, and 17 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 9, 12-15, 17, 20-23, and 25-29 have been considered but are not persuasive
Regarding claim 1, 9, and 17, Applicant argues:
“With respect to the claimed element of ‘recommending routing strategies ...’, the Examiner cites to paragraph [0385] of Vymenets but quotes from paragraph [0386] of Vymenets, ‘the graphical user interface may be used to recommend routing strategies to contact centers according to, e.g., industry best practices.’ Again, this states nothing about a recommendation being based on customer categories. The Examiner alleges that Vymenets creates and organizes routing templates based on several variables, such as contact center size, contact center business needs, and industry verticals. However, there is not even an allegation by the Examiner of Vymenets teaching recommending routing rules based on customer categories.” (Remarks, page 8).

In response, Examiner respectfully disagrees. Firstly, the instant application describes the customer categories “corresponding to different business divisions (e.g., technical support and billing), different languages, and different counties of origin. The entity may further desire to have customer categories 215 corresponding to different languages or countries of its customers 110” (para 0034).
Similarly, Vymenets discloses: “a best practice for a contact center in the finance industry may be to have two 800 numbers for reaching the contact center. The template classified under the finance category may thus prompt the contact center user to pick two 800 numbers for the contact center for storing as values for the corresponding parameters. In another example, a best industry practice for a contact center that is identified to reside in California may be to set up both English and Spanish skills for its agents. In yet another example, a best industry practice for a contact center in the finance industry may be to have a separate queue for banking, a separate queue for mortgage, and the like” (para 0436).
Just like the instant application, Vymenets discloses different customer categories such as business divisions or different languages (see bolded part for emphasis).  As such, Vymenets discloses recommendation being based on customer categories because Vymenets discloses suggesting a template that route calls into different business division queues or based on language selection. Applicant further appears to argue (first paragraph of remarks page 8) that the disclosure of Vymenets is related to agent skills and not customer categories. However, Examiner respectfully disagrees, as Vymenets states: “(f)or example, in response to a contact center worker requesting that the contact center be capable of routing calls based on a language selection of English or Spanish by a caller, the configuration script dynamically configures the contact center's routing strategy to allow it to prompt the caller to select English or Spanish, and to direct the call to an agent queue based on the selection” (para 0088).
Therefore, one of ordinary skill in the art can recognize, Vymenets discloses routing of callers that want to speak Spanish to agent that is capable of speaking Spanish. Thus, the disclosure in Vymenets can be interpreted as customer category. Furthermore, in contact centers, features such as these are not one or either, these concepts work congruently. For example, agent having certain skills are only there to service customers that request those skill. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 9, 12, 14-15, 17, 20, 22-23, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vymenets et al. (US Pub 2014/0233719).
Regarding claim 1, Vymenets discloses a method comprising:
receiving one or more customer categories for a contact center by a computing device (para 0088, 0101, 0213 –“ selecting which agent groups (e.g., all, sales, Spanish, accounts, billings, etc.) are displayed, a sub-menu for selecting which service lines (e.g., all, platinum, gold, silver, or bronze) are displayed, and/or a sub-menu for filtering on the corresponding geographic location (e.g., all, east coast, south, midwest, or west coast) related to the interactions of the contact center”; para 0436);
determining a sector associated with an entity utilizing the contact center; for each customer category of the one or more customer categories (see para 0079 – “templates may together span a multitude of industry verticals for which a contact center may be desired (e.g. finance, retail, medical, etc.)”; para 0395, 0436):
determining a rule, based on the customer category and the determined sector, for selecting agents of a plurality of agents to handle calls associated with the customer category by the computing device (para 0387 – “recommend routing strategies to contact centers according to, e.g., industry best practices. The graphical user interface may also be used for guiding a contact center user step-by-step in configuring a routing strategy according to the specific contact center's business needs”; para 0395 – “routing templates may be organized in the mass storage device managed by the database servers 48 according to various industry verticals (e.g. finance, retail, medical, etc.) and the types of templates displayed to the user may depend on the industry vertical identified in the contact center's profile information. Routing templates may also be categorized according to other criteria, such as, for example, contact center size. Other categories and sub-categories that may be used to organize and recommend routing templates will be evident to a person of skill in the art”; also see para 0435-0437);
recommending the determined rule for the customer category (para 0387; 0395, 0435-0437); receiving an instruction to use the determined rule for the customer category in response to the recommending the determined rule (para 0435-0437); and
associating the determined rule with the customer category, by a computing device, in response to the receiving an instruction (para 0387; 0395, 0435-0437).
Regarding claim 4, Vymenets discloses further comprising: receiving a call;
determining a customer category associated with the call;
selecting an agent of the plurality of agents to handle the call using the rule associated with the customer category; and routing the call to the selected agent (see para 0129-0130; also see 0435-0437).
Regarding claim 6, Vymenets discloses wherein determining the rule for selecting agents of a plurality of agents to handle calls associated with the customer category comprises: retrieving historical performance data associated with the customer category; and determining the rule based on the retrieved historical performance data (para 0256, 0044).
Regarding claim 7, Vymenets discloses wherein the rule comprises a plurality of attributes (para 0101).
Regarding claims 9 and 17, see rejection of claim 1.
Regarding claims 12 and 20, see rejection of claim 4.
Regarding claims 14 and 22, see rejection of claim 6.
Regarding claims 15 and 23, see rejection of claim 7.
Regarding claim 25, Zhakov discloses further comprising instructions whereby determining the sector associated with the entity utilizing the contact center is based at least in part on information pertaining to the entity being serviced by the contact center. (para 0079, 0395, 0436).
Regarding claim 26, Zhakov discloses further comprising instructions whereby the entity is one from among a plurality of entities utilizing the contact center (para 0069 - multi-tenant contact center operation; para 0064).
Regarding claim 27, Zhakov discloses wherein the contact center is distributed over a plurality of locations and at least one of the agents is remote from the contact center (para 0069 - multi-tenant contact center operation; para 0064).
Regarding claims 28 and 29, see rejection of claim 27.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vymenets et al. (US Pub 2014/0233719) in view of Sharpe et al. (US Pub 2007/0160188).
Regarding claim 5, Vymenets discloses further comprising: receiving a call; determining a customer category associated with the call (para 0068-0070).
Vymenets does not disclose wherein the customer category is determined based one or more of a language spoken by a customer associated with the call, a country associated with the customer, and a priority associated with the customer.
Sharpe discloses wherein the customer category is determined based one or more of a language spoken by a customer associated with the call, a country associated with the customer, and a priority associated with the customer (see abstract)
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Vymenets with the teachings of Sharpe in order to select a agent who speaks the same language to improve customer service (Sharpe, see abstract, para 0036).
Regarding claims 13 and 21, see rejection of claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652